PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/714,371
Filing Date: 25 Sep 2017
Appellant(s): Joshi et al.



__________________
Rajesh Vallabh
For Appellant


EXAMINER’S ANSWER








This is in response to the appeal brief filed 07/02/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/05/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

	Claims 1, 4-6, 8-9, 11-12, 15-17, 19-20, and 22-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

(2) Response to Argument

Summary of Claimed Invention
	The claimed invention is directed towards the concept of (i) extracting information from a service record using natural language processing, (ii) analyzing the extracted information to identify one or more issue found and one or more issues addressed in order to determine one or more declined services, (iii) outputting information on the one or more declined services, and (iv) transmitting a message to a user associated with the service record relating the one or more declined service. 
An example of this is a customer going into a mechanic shop and a mechanic recommending the customer have their car’s (i) spark plugs, (ii) brake rotor, and (iii) radiator replaced. The mechanic makes a note of the recommended services in a service record associated with the customer. The customer decides to get the spark plugs and brake rotor replaced during this visit. The mechanic indicates in the service record that the spark plugs and brakes were replaced.  When the customer comes back to the mechanic in the future, the 
Below is Figure 2 of Appellant’s drawings which provides a great illustration of the claimed invention. 

    PNG
    media_image2.png
    354
    1023
    media_image2.png
    Greyscale


Argument A: Appellant argues on page 4 of the Appeal Brief that “[t]he claims of the present application cannot and do not cover mental processes because the claims explicitly require a computer-implementation. For example, claim 1 recites a particular computer-implemented method of automatically identifying declined services from a plurality of service records. […] Theses steps necessarily require computer implementation and cannot physically be performed in the human mind or by a human using pen and paper. The steps of the claimed method must be performed by a computer system.” 

	In response, the Examiner respectfully disagrees. Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified in the Office Action do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 

Argument B: Appellant argues on page 5 of the Appeal Brief that “NLP, by definition is not and cannot be a mental process.” 

	In response, the Examiner respectfully disagrees. The limitation of using natural language processing was addressed in the Office Action as an additional element and not part of the abstract idea. In Step 2A Prong 2, it was determined that the use of natural language processing did not integrate the judicial exception into a practical application because it amounted to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer or other machinery as tools to perform an abstract idea, adding insignificant extra-solution activity, and generally linking the use of the abstract idea to a particular technological environment or field of use. In Step 2B, it was determined that the additional element also did not amount to significantly more because it also amounted to simply appending well-understood, routine, and conventional activity as evidenced by at least ¶ 56 of US 2011/0179084 A1, ¶ 61 of US 2008/0086453 A1, ¶ 8 of US 2006/0177808 A1, and/or MPEP 2106.05 (e.g., electronically scanning or extracting data from a physical document). 

Argument C: Appellant argues on page 5 of the Appeal Brief that “claim 1 does not recite a fundamental economic principle or practice. […] [T]he claimed solution is a technical process, not a business process. […] Such concepts are inextricably tied to computer technology and distinct from the types of concepts (e.g., hedging) found by the courts to be abstract.” 

	In response, the Examiner respectfully disagrees. The limitations outlined in the Office Action that set forth or describe the abstract idea do recite a certain method of organizing human activity at least because the clamed concept relates to commerce, includes commercial interactions (e.g., advertising, marketing or sales activities or behaviors, business relations), as well as managing personal behavior or interactions between people. Therefore, the claims do recite a certain method of organizing human activity. 
With regards to the argument that the claimed solution is a technical process and not a business process, the Examiner respectfully disagrees. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea. Unlike in DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the internet, here the claimed invention amounts to merely reciting the performance of a business practice along with the requirement to perform it on the internet. The claimed invention here is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)).

Argument C: Appellant argues on page 6 of the Appeal Brief that “[t]he claims in the present application clearly involve an improvement to technology or technical field. […] The claimed process using NLP allows processing of massive numbers of service records very quickly. There are an estimated 3.5 million automotive service records generated every workday in North America alone. Applicant has found that its server-based system implementing the claimed method can accurately process over 10,000 records every second on an inexpensive server computer, making it possible to easily process all 3.5 million service records in the same day. On the other hand, if a human were to attempt to process the records in a manual manner, at best he or she could process about 200 records per workday. It would be virtually impossible to timely process all the records without an unfeasible large number of workers.” 

	In response, the Examiner respectfully disagrees. First, the above allegation is not in Applicant’s specification. Second, Applicant did not invent natural language processing. Third, “our precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility of an otherwise abstract idea” (see p. 12 of Intellectual Ventures I LLC v. Capital One Financial (Fed. Cir. 2015)). “[T]he speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself (see p. 8 of Fairwarning, LLC v. Iatric Systems, Inc. (Fed. Cir. 2016). Therefore, the additional elements amount to at least adding the words “apply it” with the judicial exception. 

Argument D: Appellant argues on page 6 of the Appeal Brief that the “claim in Example 42 is analogous to claim 1 of the present application”. 

	In response, the Examiner respectfully disagrees. As an initial matter, the Examiner notes that “examples should not be used as a basis for a subject matter eligibility rejection” (see p. 5 of May 2016 Memorandum:  Formulating a Subject Matter Eligibility Rejection and Evaluating the Applicant's Response to a Subject Matter Eligibility Rejection). However, for the sake of advancing prosecution, Example 42 was patent-eligible because it recited a specific improvement over prior art system by allowing users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Here, the claimed invention merely uses well-known natural language processing to extract 
Unlike in Bascom in which the particular arrangement of known elements provided a technical improvement over prior art ways of filtering content, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, improves any other technology or technical field, applies or uses the judicial exception to effect a particular treatment or prophylaxis for disease or medical condition, applies the judicial exception with, or by use of a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception. Their collective functions merely provide generic computer implementation. The claims at issue do not require any non-conventional computer, network or display components, or even a non-conventional and non-generic arrangement of known conventional pieces. The claims at issue merely call for the performance of the claimed invention on a set of generic computer components and display devices. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. 
Also, unlike in McRO in which the claimed invention allowed computers to produce accurate and realistic lip synchronization and facial expression in animated characters that previously could only be performed by human animators which provided an improvement to an existing technological process, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer “It is the incorporation of the claimed rules, not the use of the computer, that ‘improved [the] existing technological process’ by allowing the automation of further tasks” (see p. 24 of McRO, Inc. v. Bandai Namco Games America (Fed. Cir. 2016)). The specification fails to provide a teaching about how the claimed invention improves a computer or other technology, nor do the claims recite a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention. The claims merely use the computer as a tool instead of an improved computer capability. A computer "that receives and sends information over a network - with no further specification - is not even arguably inventive (see BuySAFE Inc. v. Google Inc. (Fed. Cir. 2014)). 
	The Examiner notes that judicial exceptions are still exceptions despite their novelty, and that questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAM REFAI/Primary Examiner, Art Unit 3681                                                                                                                                                                                                        
Conferees:
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681          
                                                                                                                                                                                              /Vincent Millin/
Appeal Practice Specialist


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.